DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election in the reply filed on November 9, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the election of species requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Examiner conducted a prior art search of the genus formula I of base claim 1 (upon which all other claims depend, except for claim 24) using Registry, HCaplus, and Casreact databases of STN (see “SEARCH 6” in enclosed search notes).  SEARCH 6 entails a compound wherein L2 is a bond thus forming a ring and is inclusive of Applicants’ elected species.  This search did not retrieve any applicable prior art.  A similar search was conducted for a compound of genus formula I wherein bond is null thereby leaving N-L2 wherein L2 is a substituent of N and not part of a ring (see “SEARCH 7” in enclosed search notes), which did not retrieve any prior art references.
A review of the SEARCH 6 and SEARCH 7 search results by inventor and assignee/owner name did not retrieve any double patent or prior art references.
Please note that the resolution of formula I of claim 1 (and compounds in other claims) is very poor.  Thus, the Examiner conducted the SEARCH 6 and SEARCH 7 in STN based on what he reasonably saw in Formula I of claim 1 and Formula II of claim 12 and Formula III of claim 14.  The poor resolution is the subject of an objection, below, and needs to be corrected before this case can be allowed.  Also, if revised/improved resolution changes the Examiner’s interpretation of Formula I, a new prior art search could reveal prior art, which can properly be made FINAL in the next Office Action.
The Election of Species Requirement of 09/09/2021 will be maintained until the resolution is vastly improved as multiple distinct compounds could be deemed prior art upon improvement of the resolution of Formula I claim 1.  Markush search procedure would then need to be utilized to help the Office manage the large number of prior art compounds.
Applicants’ elected species reads on all claims.
All claims have been examined on the merits.
Current Status of 16/969,005
This Office Action is responsive to the amended claim-set of November 9, 2021.
Currently amended claims 1-19 and 24 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/969,005, filed 12/22/2020, as a national stage entry of PCT/CN2019/074275, International Filing Date: 01/31/2019, which claims foreign priority to Chinese patent application 201810144661.X, filed 02/11/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The amendment to the Specification of 11/09/2021 is accepted and formally entered.
The illustration of Formula I on page 3 of the Specification of 12/22/2020 has poor resolution.  The pixelated bonds make it difficult to discern the location of the dashed bond to L2.
Applicants are asked to provide a larger illustration that is of higher resolution and not pixelated.  The resolution of Formula II (page 5) and Formula III (page 6) is acceptable resolution for Applicants to replicate with their revision to Formula I.
Claim Objections
Claim 1 is objected to since genus Formula I is illustrated with very poor resolution.  Currently, the illustration of formula I is pixelated/grainy and it is impossible to discern the location of the dashed line.
Applicants are asked to provide a larger sized illustration that is non-pixelated and of higher resolution with clearly discernible bonds, variables, and substituents.  As an example, Formula II of claim 12 (also, Formula III of claim 14) is of acceptable resolution.  Therefore, Applicants are asked to provide a similar quality resolution of Formula I of claim 1.
Claims 2-11 and 17-19 are similarly objected to as these claims depend from claim 1 but do not remedy the rationale underpinning the objection against claim 1.
Claims 13 and 15-16 are similarly objected to as there are numerous compounds (too numerous compounds—every compound disclosed in claim 13 and claims 15-16 are of poor resolution) of poor resolution/pixelated images.  Applicants are asked to revise claims 13 and 15-16 providing larger illustrations of each compound in these claims wherein each illustrated compound is non-pixelated and of higher resolution.  All bonds, substituents, and variables must be clearly discernible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 24
Factors to be considered in making the determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing include: (a) Actual reduction to practice; (b) Disclosure of drawings or structural chemical formulas; (c)  Sufficient relevant identifying characteristics such as: (i) Complete structure,  (ii) Partial structure, (iii) Physical and/or chemical properties or (iv) Functional characteristics when coupled with a known or disclosed correlation between function and structure; (d) Method of making the claimed invention; (e) Level of skill and knowledge in the art and (f) Predictability in the art.  While all of these factors are considered, a sufficient number for a prima facie case are discussed below.
Claims 1 and 24 contain a limitation drawn to “prodrugs”.  Here, Applicant provides no guidance as to ‘prodrugs'.  The artisan understands that prodrug forms are generally determined a posteriori, and it is only through trial and error that prodrugs are identified.  The artisan understands the concept of prodrugs, however the artisan does not per se understand what specifically describes a specific prodrug form.  The reference HAN (Han, H.  “Targeted Prodrug Design to Optimize Drug Delivery.”  AAPS Pharmsci.  (2000), Vol. 2 (1) article 6, pp. 1-11), acknowledges there is no specific definition for prodrug (e.g. page 1), but that in general, the 'prodrug' is an inactivated form of the drug that activates in vivo to the active form.  While some prodrugs are simply esters or salts, other prodrug forms are not chemically or structurally related to their active form, one example being glucose as the prodrug form of hydrogen peroxide (Table 1, page 5), as is hypoxanthine, thus posing a problem as to understanding what 
According to the reference ETTMAYER (Ettmayer, P., et al.  “Lessons Learned from Marketed and Investigational Prodrugs.”  J. Med. Chem. (2004) 47(10), pages 2393-2404), prodrugs are often accidental discoveries.  Furthermore, the reference TESTA (Testa, B.  “Prodrug research:  futile or fertile?”  Biochem. Pharm. (2004) 68, pages 2097-2106), teaches that, “A number of challenges await medicinal chemists and biochemists carrying out prodrug research, such as the additional work involved in synthesis, physicochemical profiling, pharmacokinetic profiling and toxicological assessment.  Two of these challenges are introduced here, namely biological variability and toxicity potential.  The challenge of biological variety results principally but not only from the huge number and evolutionary diversity of enzymes involved in xenobiotic metabolism.  Inter- and intra-species differences in the nature of these enzymes, as well as many other differences such as the nature and level of transporters, may render prodrug optimization difficult to predict and achieve.”  (Testa, page 2098).
Methods of making compounds, in general, are known to the artisan, however the methods of making any specific prodrug are complex and poorly understood, requiring an undue amount of experimentation to determine if a compound is actually a prodrug, and the instant specification fails to provide guidance to overcome the complexity and difficulties known to the artisan, as discussed above.
Thus, claims 1 and 24 are rejected under the written description rejection.
Claims 2-19 are similarly rejected as these claims depend on base claim 1 and do not remedy the rationale underpinning the rejection against claim 1.

The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 and 24
Claim 16 recites the limitation " 
    PNG
    media_image1.png
    215
    503
    media_image1.png
    Greyscale
 " on page 13/16.  There is insufficient antecedent basis for this limitation in the base claim 1 since formula I of claim 1 does not contain the circled L3, above.
As drafted, the formula I with L3 of claim 16 renders the metes and bounds of claim 16 undefined (hence rendering claim 16 indefinite) since the L3 substituent of formula I of claim 16 has no antecedent basis to the compound of formula I of base claim 1.  Thus, the artisan is left to wonder where Applicants find antecedent basis for L3?  Furthermore, L3 is not further defined in base claim 1 or in claim 16.
This rejection will be rendered moot by revising claim 16 to remove the L3, at least within formula I of claim 16, thereby matching the genus formula I of base claim 1.
Claims 17-19 are similarly rejected since these claims depend on claim 16 but do not remedy the rationale underpinning the rejection of claim 16.
Claim 24 recites the limitation "the compound of formula I".  There is insufficient antecedent basis for this limitation in the claim since “the” implies the limitation “compound of formula I” was earlier introduced in the claim 24.
As drafted, the limitation “the compound of formula I” of claim 24 renders the metes and bounds of claim 24 undefined (hence rendering claim 24 indefinite) since the 
This rejection can easily be rendered moot by adding a reference to claim 1 (-- comprising the compound of formula I of claim 1, --) to the claim 24 narrative.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 15 contains the compound:  
    PNG
    media_image2.png
    175
    377
    media_image2.png
    Greyscale
 (page 11/16), wherein Y is NR10, and wherein R10 in the compound is a C1alkyl.
claim 15 does not further limit base claim 14 since claim 14 requires R10 to be a C4alkyl.  A C1alkyl (circled) does not further limit a C4alkyl.
Furthermore, the compound of claim 15 
    PNG
    media_image3.png
    170
    409
    media_image3.png
    Greyscale
 (page 12/16) is rejected for the same rationale:  that the circled R10 are not C4alkyl, as is required by base claim 14.
This rejection can be rendered moot by deleting the compound from claim 15.
Dependent claim 19, drawn to “said solvent”, does not further limit base claim 16, which makes no explicit mention of “solvent”.  Could Applicants have intended to make claim 19 dependent on claim 18, which does further define the solvents as “polar protic solvents”?  Methanol and ethanol of claim 19 are indeed polar protic solvents.
This rejection can be rendered moot by revising claim 19 to depend on claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
No claims are presently allowable as written.
Subject to what can legibly be discerned of Formula I of claim 1 (note the poor resolution objection, above), there is no known prior art reference that either teaches or anticipates a genus Formula I of base claim 1, upon which all other claims depend.
The reference AXT (CN 1295558 A, referenced in IDS of 08/11/2020), discloses the compound 
    PNG
    media_image4.png
    141
    540
    media_image4.png
    Greyscale
 (page 32), wherein R1 and R2 are each a phenyl substituted by 2 methyl groups; X and Y are each NH; R3 is methyl; L1 is C13 alkylenyl interrupted by 3 oxygen heteroatoms; the dashed line to L2 is none and L2 is methyl.
However, AXT is a close art and not a prior art reference since the compound, above, (1) contains an ethyl instead of a hydrogen between the oxo of R1-X-C(=O)- and N+(R3)-R4 and (2) contains an ethyl instead of a hydrogen on the C of N-L2-C-C(=O)-Y-R2.  These two structural differences constitute two structural differences too many to make a viable obviousness rejection without hindsight reasoning.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teaching of AXT to arrive at the instant claimed invention.
The Examiner does not believe the amended claim-set of September 13, 2021 of co-pending 17/427,521 is a statutory or non-statutory double patent reference.  The ‘521 claims contain a plurality of genus formulae which contain some limitations in common with the instant but picking just those limitations in a double patent rejection would be improper-picking and choosing.  Furthermore, most of the various species of ‘521 claim 8 do not anticipate or render obvious the instant claimed subject matter.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625